Citation Nr: 0012352	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a concussion.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating action of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that determined that the requisite 
new and material evidence had not been submitted to reopen 
previously denied claims of service connection for residuals 
of a concussion, and service connection for residuals of a 
right knee injury.


REMAND

In September 1998, the appellant submitted a VA Form 9, 
"Appeal to Board of Veterans' Appeals," in which he 
indicated a desire for a Board hearing at a local VA office 
before a Member of the Board.  On April 7, 2000, the Board 
directed a letter to the appellant asking that he clarify his 
position with respect to a request for such a hearing.  In 
May 2000, the Board received a reply from the appellant in 
which he indicated that he did want a hearing before a member 
of the Board at the RO.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the claimant an opportunity for a hearing.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 1999).  Pursuant to 38 
C.F.R. § 20.700 (1999), a hearing on appeal before the Board 
will be granted if an appellant expresses a desire to appear 
in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the Nashville, 
Tennessee, Regional Office as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




